 



Exhibit 10
Ultralife Batteries, Inc.
Resale Restriction Agreement
     This Resale Restriction Agreement (“Agreement”) dated as of December 28,
2005 is made by and between Ultralife Batteries, Inc., a Delaware corporation
(the “Company”) and the option holder set forth on the signature line below (the
“Optionee”) with respect to certain stock option awards (the “Option Awards”)
evidencing options granted to the Optionee by the Company.
Recitals
     The Optionee is an executive officer of the Company and has been granted
one or more options to acquire shares of the Company’s $.10 par value Common
Stock (“Common Stock”) at an exercise price of $12.90 per share or greater and
which were granted prior to October 2, 2005 (all of such options collectively
referred to as the “Options”) under the Company’s Long-Term Incentive Plan or
its predecessors.
     All Options which have not vested on or prior to the date of this Agreement
have been declared by the Company’s Board of Directors to be fully vested and
exercisable.
     The Company desires to impose certain resale restrictions (the “Resale
Restrictions”) on the shares of Common Stock issued or issuable upon exercise of
the Options (the “Option Shares”) on the terms and conditions more fully set
forth in this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Exhibit A sets forth with respect to each Option the date of each Option
grant, the number of shares of Common Stock subject to such Option, the exercise
price and the date or dates of termination of the Resale Restrictions with
respect to the Option Shares (which shall correspond to the vesting schedule
applicable to the Options prior to the acceleration of vesting approved by the
Board). Subject to Section 4 of this Agreement, with respect to any Option
Shares, the period during which the Resale Restrictions will be effective (the
“Restriction Period”) is a period beginning on the date of this Agreement and
ending on the date listed on Exhibit A under the heading “Restriction
Termination Date”. No Resale Restrictions will apply to Option Shares which have
vested on or prior to the date of this Agreement.
2. The Optionee irrevocably agrees that the Optionee will not, directly or
indirectly, whether for such Optionee or on behalf of any entity controlled by
or affiliated with such Optionee:
     (a) offer for sale, pledge, assign, hypothecate or otherwise create any
interest in or dispose of (or enter into any transaction or device that is
designed to, or could reasonably be

 



--------------------------------------------------------------------------------



 



expected to, result in any of the foregoing) any Option Shares during the
Restriction Period applicable to such Option Shares; or
     (b) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of such Option Shares during the Restriction Period applicable to such Option
Shares, including, but not limited to, short sales, puts, calls or other hedging
transactions, including private hedging transactions, whether any such
transaction described in clause (a) or (b) of this Section 2 is to be settled by
delivery of shares of Common Stock or other securities of the Company, in cash
or otherwise, during the Restriction Period with respect to the applicable
Option Shares.
3. The Company and its transfer agent are authorized to decline to make any
transfer of securities of the Company if such transfer would constitute a
violation or breach of this Agreement. Any attempted transfer by the Optionee in
breach of this Agreement shall be null and void. Any Option Shares subject to a
Restriction Period may be retained in the physical custody of the Company or may
contain a restrictive legend, stop transfer order or other applicable
restriction, at the Company’s sole discretion.
4. Notwithstanding the provisions of the foregoing sections of this Agreement,
the Resale Restrictions will be subject to the following:
     (a) All of the Option Shares will become free from the Resale Restrictions:
(i) upon the occurrence of any event that, prior to the acceleration of vesting
approved by the Board, would have resulted in the acceleration of vesting of any
Option Shares; or (ii) upon the termination of the Optionee’s employment with
the Company.
     (b) If, prior to the acceleration of vesting approved by the Board, the
vesting of the Options was subject to postponement or deferral upon the
occurrence of a defined event or the Option Shares were subject to restrictions
other than those imposed by this Agreement (the “Pre-existing Conditions”),
then, notwithstanding the applicable Restriction Termination Date listed in
Exhibit A, the Restriction Period will continue until such time as the
Pre-existing Conditions, if any, lapse.
5. This Agreement, the applicable Option Awards and the applicable Plan (each, a
“Plan”) under which the Option Awards were granted, if any, constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior understandings and agreements of the
Company and the Optionee with respect to the subject matter hereof, and this
Agreement may not be modified except by an instrument duly signed by the Company
and the Optionee. The Resale Restrictions will not be deemed to supersede, but
shall be in addition to, any restrictions on resale of Option Shares pursuant to
an applicable Option Award or Plan.
6. This Agreement is to be construed in accordance with and governed by the laws
of the State of New York, without regard to any choice of law provisions
thereof.
7. Nothing in this Agreement (except as expressly provided herein) is intended
to confer any rights or remedies on any persons other than the Company and the
Optionee. Should any provision of this Agreement be determined to be illegal or
unenforceable, such provision will be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain in effect and
enforceable.

 



--------------------------------------------------------------------------------



 



8. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. A copy of any signature page hereto executed and delivered
by facsimile or other means of electronic image transmission will have the same
force and effect as an original thereof.
     IN WITNESS WHEREOF, the parties have executed or caused this Agreement to
be executed as of the day, month and year first above written.

              ULTRALIFE BATTERIES, INC.
 
       
 
       
 
       
 
  By:    
 
       
 
       
 
       
 
            OPTIONEE
 
       
 
       
 
             

 



--------------------------------------------------------------------------------



 



Exhibit A

                          Restriction Option Grant Date   Option Shares  
Exercise Price   Termination Date
 
           
 
           
 
           
 
           

 